Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to CON as filed 8/22/2022 which is a CON of U.S. Pat. App. No: 16/987,275 filed 8/6/2020 which is a CON of U.S. 15/600,243 filed 5/19/2017 which claims priority to U.S. Provisional Pat. App. No: 62/398,440 filed 9/22/2016.
This action is made Non-Final.

	Claims 1 – 24 are pending in the case. Claims 1, 9, and 17 are independent claims. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/7/2022, 11/22/2022, 11/14/2022, 10/25/2022, 10/4/2022, 9/23/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Drawings
	The drawings filed on 8/22/2022 have been accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claims 1, 9 and 17 contains subject matter, namely, the feature “displaying, via the display, a first control affordance to pause receiving the activity data for the workout session; and continuing to receive activity data for the workout session”, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, when discussing activity data after a pause control has been engaged, states that “Activation of pause button 2206, pauses the workout (for example, pauses the collection or recording of activity data) and displays a paused workout control, as depicted in interface 2300 of FIG. 23, which includes stop button 2204 and resume button 2302 that resumes the workout. FIG. 24 depicts an example music control in interface 2400 for controlling music 2402 with skip button 2404 for skipping the current music and pause button 2406 for pausing the music” (0192).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14-20, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisula (USPAT 8341557 B2)

Claim 1:
Pisula discloses A wearable electronic device, comprising: a display; one or more input devices; one or more processors; memory; and one or more programs stored in the memory and configured to be executed by the one or more processors (Fig 1A), the one or more programs including instructions for: while receiving activity data for a workout session: displaying, via the display, a first user interface of a workout application; and while displaying the first user interface of the workout application, detecting, via the one or more input devices, user input of a first type; and in response to detecting the user input of the first type: displaying, via the display, a first control affordance to pause receiving the activity data for the workout session; and continuing to receive activity data for the workout session (Figs 4U-4W and Col 25 ln 63-Col 26 ln 7: “UIs 400U-400W (FIGS. 4U-4W) illustrate exemplary user interfaces when the workout support application 142 is in an unlocked mode monitoring a workout. These interfaces may display one or more of the following: an elapsed time indicator 4210, a distance traveled indicator 4215, and a numeric progress indicator 4220, which in this case, indicates 53 estimated calories burned. A pause-resume toggle icon 4225 is provided to allow the user to start or resume timing the workout. During the workout, this icon can be activated again to pause the workout. While the workout is paused, the time elapsed does not accrue, and no additional progress towards completing the workout is logged”).

Claim 2:
Pisula discloses wherein the user input of the first type is a touch gesture (Col 2 ln 38-45: “The above deficiencies and other problems associated with user interfaces for providing sports/workout support on portable devices are reduced or eliminated by the disclosed portable multifunction device. In some embodiments, the device has a touch-sensitive display (also known as a "touch screen") with a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions. In some embodiments, the user interacts with the GUI primarily through finger contacts and gestures on the touch-sensitive display”).

Claim 3:
Pisula discloses in response to detecting the user input of the first type, displaying, via the display, a second control affordance to stop the workout session, wherein the second control affordance is displayed concurrently with the first control affordance (Figs 4U-4W: pause and end workout interface elements are displayed concurrently).


Claim 4:
Pisula discloses while receiving activity data for the workout session and while displaying the first control affordance, detecting, via the one or more input devices, a selection of the first control affordance to pause receiving the activity data; and in response to detecting the selection of the first control affordance to pause receiving the activity data: displaying, via the display, a third control affordance to stop the workout session; and displaying, via the display, a fourth control affordance to resume receiving activity data for the workout session (Figs 4U-4W and Col 25 ln 63-Col 26 ln 20: “UIs 400U-400W (FIGS. 4U-4W) illustrate exemplary user interfaces when the workout support application 142 is in an unlocked mode monitoring a workout. These interfaces may display one or more of the following: an elapsed time indicator 4210, a distance traveled indicator 4215, and a numeric progress indicator 4220, which in this case, indicates 53 estimated calories burned. A pause-resume toggle icon 4225 is provided to allow the user to start or resume timing the workout. During the workout, this icon can be activated again to pause the workout… The workout progress bar 4235 graphically depicts how much of the goal set for the workout has been attained during a goal-based workout type, e.g., elapsed time, distance traveled, or estimated calories burned. For example, in UI 400U (FIG. 4U), the workout progress bar conveys that the user has homed approximately 50% of the calories towards completing the workout goal. The workout progress bar 4235 is not specific to workout type, but rather, can be displayed regardless of which type of goal-based workout type is being performed”).

Claim 6:
Pisula discloses in response to detecting the user input of the first type: displaying, via the display, a second indication of a type of workout session; and displaying, via the display, a fifth control affordance to stop the workout session (Figs 4U-4W).

Claim 7:
Pisula discloses displaying the first user interface of the workout application includes: displaying, via the display, a third indication of the type of workout session, the third indication of the type of workout session different from the second indication (Figs 4U-4W: the status bar presents different types of workout (time workout, distance workout, etc).

Claim 8:
Pisula discloses the first user interface of the workout application includes a set of one or more workout metrics (Figs 4U-4W).

Claim 9:
Pisula discloses A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a wearable electronic device with a display and one or more input devices (Col 3 ln 30-50), the one or more programs including instructions for: while receiving activity data for a workout session: displaying, via the display, a first user interface of a workout application; and while displaying the first user interface of the workout application, detecting, via the one or more input devices, user input of a first type; and in response to detecting the user input of the first type: displaying, via the display, a first control affordance to pause receiving the activity data for the workout session; and continuing to receive activity data for the workout session (Figs 4U-4W and Col 25 ln 63-Col 26 ln 7: “UIs 400U-400W (FIGS. 4U-4W) illustrate exemplary user interfaces when the workout support application 142 is in an unlocked mode monitoring a workout. These interfaces may display one or more of the following: an elapsed time indicator 4210, a distance traveled indicator 4215, and a numeric progress indicator 4220, which in this case, indicates 53 estimated calories burned. A pause-resume toggle icon 4225 is provided to allow the user to start or resume timing the workout. During the workout, this icon can be activated again to pause the workout. While the workout is paused, the time elapsed does not accrue, and no additional progress towards completing the workout is logged”).

Claim 10:
Pisula discloses wherein the user input of the first type is a touch gesture (Col 2 ln 38-45: “The above deficiencies and other problems associated with user interfaces for providing sports/workout support on portable devices are reduced or eliminated by the disclosed portable multifunction device. In some embodiments, the device has a touch-sensitive display (also known as a "touch screen") with a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions. In some embodiments, the user interacts with the GUI primarily through finger contacts and gestures on the touch-sensitive display”).

Claim 11:
Pisula discloses in response to detecting the user input of the first type, displaying, via the display, a second control affordance to stop the workout session, wherein the second control affordance is displayed concurrently with the first control affordance (Figs 4U-4W: pause and end workout interface elements are displayed concurrently).


Claim 12:
Pisula discloses while receiving activity data for the workout session and while displaying the first control affordance, detecting, via the one or more input devices, a selection of the first control affordance to pause receiving the activity data; and in response to detecting the selection of the first control affordance to pause receiving the activity data: displaying, via the display, a third control affordance to stop the workout session; and displaying, via the display, a fourth control affordance to resume receiving activity data for the workout session (Figs 4U-4W and Col 25 ln 63-Col 26 ln 20: “UIs 400U-400W (FIGS. 4U-4W) illustrate exemplary user interfaces when the workout support application 142 is in an unlocked mode monitoring a workout. These interfaces may display one or more of the following: an elapsed time indicator 4210, a distance traveled indicator 4215, and a numeric progress indicator 4220, which in this case, indicates 53 estimated calories burned. A pause-resume toggle icon 4225 is provided to allow the user to start or resume timing the workout. During the workout, this icon can be activated again to pause the workout… The workout progress bar 4235 graphically depicts how much of the goal set for the workout has been attained during a goal-based workout type, e.g., elapsed time, distance traveled, or estimated calories burned. For example, in UI 400U (FIG. 4U), the workout progress bar conveys that the user has homed approximately 50% of the calories towards completing the workout goal. The workout progress bar 4235 is not specific to workout type, but rather, can be displayed regardless of which type of goal-based workout type is being performed”).

Claim 14:
Pisula discloses in response to detecting the user input of the first type: displaying, via the display, a second indication of a type of workout session; and displaying, via the display, a fifth control affordance to stop the workout session (Figs 4U-4W).

Claim 15:
Pisula discloses displaying the first user interface of the workout application includes: displaying, via the display, a third indication of the type of workout session, the third indication of the type of workout session different from the second indication (Figs 4U-4W: the status bar presents different types of workout (time workout, distance workout, etc).

Claim 16:
Pisula discloses the first user interface of the workout application includes a set of one or more workout metrics (Figs 4U-4W).

Claim 17:
Pisula discloses A method, comprising: at a wearable electronic device including display and one or more input devices: while receiving activity data for a workout session: displaying, via the display, a first user interface of a workout application; and while displaying the first user interface of the workout application, detecting, via the one or more input devices, user input of a first type; and in response to detecting the user input of the first type: displaying, via the display, a first control affordance to pause receiving the activity data for the workout session; and continuing to receive activity data for the workout session (Figs 4U-4W and Col 25 ln 63-Col 26 ln 7: “UIs 400U-400W (FIGS. 4U-4W) illustrate exemplary user interfaces when the workout support application 142 is in an unlocked mode monitoring a workout. These interfaces may display one or more of the following: an elapsed time indicator 4210, a distance traveled indicator 4215, and a numeric progress indicator 4220, which in this case, indicates 53 estimated calories burned. A pause-resume toggle icon 4225 is provided to allow the user to start or resume timing the workout. During the workout, this icon can be activated again to pause the workout. While the workout is paused, the time elapsed does not accrue, and no additional progress towards completing the workout is logged”).

Claim 18:
Pisula discloses wherein the user input of the first type is a touch gesture (Col 2 ln 38-45: “The above deficiencies and other problems associated with user interfaces for providing sports/workout support on portable devices are reduced or eliminated by the disclosed portable multifunction device. In some embodiments, the device has a touch-sensitive display (also known as a "touch screen") with a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions. In some embodiments, the user interacts with the GUI primarily through finger contacts and gestures on the touch-sensitive display”).

Claim 19:
Pisula discloses in response to detecting the user input of the first type, displaying, via the display, a second control affordance to stop the workout session, wherein the second control affordance is displayed concurrently with the first control affordance (Figs 4U-4W: pause and end workout interface elements are displayed concurrently).


Claim 20:
Pisula discloses while receiving activity data for the workout session and while displaying the first control affordance, detecting, via the one or more input devices, a selection of the first control affordance to pause receiving the activity data; and in response to detecting the selection of the first control affordance to pause receiving the activity data: displaying, via the display, a third control affordance to stop the workout session; and displaying, via the display, a fourth control affordance to resume receiving activity data for the workout session (Figs 4U-4W and Col 25 ln 63-Col 26 ln 20: “UIs 400U-400W (FIGS. 4U-4W) illustrate exemplary user interfaces when the workout support application 142 is in an unlocked mode monitoring a workout. These interfaces may display one or more of the following: an elapsed time indicator 4210, a distance traveled indicator 4215, and a numeric progress indicator 4220, which in this case, indicates 53 estimated calories burned. A pause-resume toggle icon 4225 is provided to allow the user to start or resume timing the workout. During the workout, this icon can be activated again to pause the workout… The workout progress bar 4235 graphically depicts how much of the goal set for the workout has been attained during a goal-based workout type, e.g., elapsed time, distance traveled, or estimated calories burned. For example, in UI 400U (FIG. 4U), the workout progress bar conveys that the user has homed approximately 50% of the calories towards completing the workout goal. The workout progress bar 4235 is not specific to workout type, but rather, can be displayed regardless of which type of goal-based workout type is being performed”).

Claim 22:
Pisula discloses in response to detecting the user input of the first type: displaying, via the display, a second indication of a type of workout session; and displaying, via the display, a fifth control affordance to stop the workout session (Figs 4U-4W).

Claim 23:
Pisula discloses displaying the first user interface of the workout application includes: displaying, via the display, a third indication of the type of workout session, the third indication of the type of workout session different from the second indication (Figs 4U-4W: the status bar presents different types of workout (time workout, distance workout, etc).

Claim 24:
Pisula discloses the first user interface of the workout application includes a set of one or more workout metrics (Figs 4U-4W).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pisula.

Claims 5, 13 and 21:
Pisula discloses in response to detecting the selection of the first control affordance: displaying, via the display, a first indication that the workout session is paused in a first portion of a user interface, wherein the third control affordance to stop the workout session and the fourth control affordance to resume receiving the activity data for the workout session are displayed in a second portion of the user interface different from the first portion (Figs 4U-4W: Pisula displays a user interface wherein a pause and resume icon as well as an end workout icon are displayed in their respective portions of the user interface. Though Pisula does not seem to explicitly discuss presenting the aforementioned icons in their own respective different portions of the user interface as claimed, the rearrangement of the icons on the user interface in different portions of the user interface would result in a functionally equivalent user interface as disclosed by Pisula. Therefore the features of claim 5 are rejected and considered obvious in over Pisula. 

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177